
	
		I
		111th CONGRESS
		1st Session
		H. R. 806
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish a mail-order pharmacy pilot program for
		  TRICARE beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 TRICARE Mail-Order Pharmacy Pilot
			 Program Act.
		2.Mail-Order Pharmacy
			 Pilot Program
			(a)RequirementThe
			 Secretary of Defense shall conduct a pilot program to—
				(1)educate eligible covered beneficiaries
			 about the mail-order pharmacy available under TRICARE; and
				(2)motivate such
			 beneficiaries to voluntarily increase use of the mail-order pharmacy.
				(b)Scope of Pilot
			 ProgramThe pilot program
			 shall include not less than 2,000 eligible covered beneficiaries in each
			 TRICARE region, of whom not less than 1,000 in each TRICARE region shall be
			 enrolled under part B of title XVIII of the Social Security Act. An eligible
			 covered beneficiary chosen to participate in the pilot program shall be an
			 individual who—
				(1)has filled a
			 prescription in the TRICARE retail pharmacy program for a medication intended
			 for long-term use; and
				(2)has not used the
			 mail-order pharmacy.
				(c)Duration of
			 Pilot ProgramThe pilot program shall begin not later than
			 October 1, 2009, and shall continue for two years.
			(d)Administration
			 of Pilot ProgramIn administering the pilot program, the
			 Secretary of Defense shall—
				(1)offer mail-order
			 medications within the uniform formulary to participants at no charge;
				(2)provide each participant a notification
			 letter explaining the advantages of the mail-order pharmacy, including
			 convenience and cost savings;
				(3)provide each participant with a
			 personalized summary indicating the cost savings such participant would have
			 realized had the participant used the mail-order pharmacy during the previous
			 12-month period;
				(4)provide each participant with simplified
			 application and instruction guidelines and such other information as the
			 Secretary considers useful to encourage use of the mail-order pharmacy;
			 and
				(5)survey participants to determine—
					(A)the understanding
			 of and satisfaction with the mail-order pharmacy;
					(B)the factors that
			 motivated the participant to use or not use the mail-order pharmacy;
					(C)the specific
			 reasons for any dissatisfaction with the mail-order pharmacy;
					(D)the extent to which the participant
			 considers the information described in paragraph (4) helpful;
					(E)the extent to which the participant would
			 recommend to others the use of the mail-order pharmacy; and
					(F)suggestions for ways to further increase
			 use of the mail-order pharmacy.
					(e)ConsultationThe Secretary shall consult with
			 representatives of beneficiary associations in—
				(1)designing and
			 conducting the pilot program; and
				(2)evaluating the
			 results of the pilot program.
				(f)ReportsNot later than March 1, 2010, and each
			 180-day period thereafter for 1 year, the Secretary shall submit to the
			 Committee on Armed Services of the House of Representatives and the Committee
			 on Armed Services of the Senate a report on the pilot program,
			 including—
				(1)the extent to
			 which participants increased their use of the mail-order pharmacy;
				(2)the extent to
			 which the use of the mail-order pharmacy affected pharmacy costs for both the
			 Department of Defense and participants;
				(3)summaries of the results of participant
			 surveys described in subsection (d)(5) (to the extent the results are available
			 on the date of each report);
				(4)an assessment of
			 the effect of eliminating the copayment for medications ordered through the
			 mail-order pharmacy;
				(5)whether to expand
			 the pilot program to include all eligible covered beneficiaries; and
				(6)any other
			 analyses, observations, and recommendations the Secretary considers
			 appropriate.
				3.DefinitionsIn this Act:
			(1)The term eligible covered
			 beneficiaries has the meaning given such term in section 1074g(g)(1) of
			 title 10, United States Code.
			(2)The term mail-order pharmacy
			 means the national mail-order pharmacy program required by section
			 1074g(a)(2)(E)(iii) of title 10, United States Code.
			(3)The term
			 participant means an eligible covered beneficiary described in
			 section 2(b) that is chosen to participate in the pilot program.
			
